In an action to recover damages for an alleged breach of contract, the appeal is from an order denying a motion to compel respondent to separately state and number the causes of action claimed to be set forth in the complaint in the paragraphs pleaded as the “First Cause of Action”. Order affirmed, with $10 costs and disbursements. The portion of the complaint, designated as the “ First Cause of Action ”, involves only a claim for damages for the breach of the contract therein referred to. Appellant may answer -within 10 days after service of the order to be entered hereon. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.